—Judgment, Supreme Court, Bronx County (Burton Hecht, J.), entered on or about August 5, 1996, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833; Matter of Louise Wise Servs., 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.